Citation Nr: 0116128	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1957, including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's application 
to reopen a claim of entitlement to service connection for 
back disability.  The veteran perfected a timely appeal of 
this determination to the Board.

In his March 2000 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
That form indicates, however, that Board hearing are not 
available at the Baltimore RO.  In addition, in a document 
annexed to the Form 9, the RO explained that Board hearing 
were available in Washington, DC.  That supplemental form 
further informed the veteran that if he were instead 
interested in testifying before Veterans Benefit 
Administration field personnel at the RO, he should express 
that intent by signing the form, which he did; that hearing 
was held on March 29, 2000.  Accordingly, the Board finds 
that the veteran did not request the opportunity to testify 
at a Board hearing and that his hearing request has been 
satisfied.  Under the circumstances, the Board will proceed 
with the consideration of this case.


FINDINGS OF FACT

1.  In an April 1991 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for back disability; in a letter dated later that same month, 
the RO notified the veteran of the decision and of his 
appellate rights, but he did not appeal this determination 
and the decision became final.

2.  Evidence added to the record since the April 1991 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1991 decision, which denied the 
veteran's application to reopen a claim of service connection 
for back disability, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 19.129 (1991).

2.  Evidence received since the April 1991 RO rating decision 
is new and material; the claim of entitlement to service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed June 1957 rating action, the RO denied 
service connection for a "spinal cord condition" on the 
basis that the veteran had no current back disability.  
Thereafter, in an unappealed 1971 decision, the RO 
acknowledged that the service medical records reflected that 
veteran had been treated in 1953 for back problems of "six 
months duration" but confirmed and continued the denial of 
service connection on the grounds that the alleged trauma to 
the spine was not shown in the service records and that his 
current back disorder, "developmental anomaly with 
sacralization of L-5 and increase in the downward tilt of the 
pelvis and narrowing of L5-S1 IV space," was a 
constitutional and developmental abnormality, which the RO 
explained was not a disability for VA compensation purposes.  

In June 1973, the veteran sought to reopen a claim for this 
benefit.  In a rating decision dated later that same month, 
the RO denied his request.  The veteran perfected an appeal 
of this decision to the Board, which in a June 1974 decision, 
affirmed the RO's determination that no new and material 
evidence had been submitted since the prior RO decisions and 
thus denied his application to reopen a claim for this 
benefit.  The Board reached the same conclusion in a 
September 1979 decision, finding that no new and material 
evidence had been submitted since its June 1974 decision.  
Thereafter, in response to the veteran's request for 
reconsideration of those determinations, in a May 1985 
reconsideration decision, the Board found that neither its 
June 1974 nor the September 1979 decision rested on obvious 
error and that they thus remained final.  The veteran again 
attempted to reopen a claim of service connection for back 
disability in January 1991.  In an April 1991 rating action, 
however, the RO denied this application and notified the 
veteran of the determination later that month; he did not 
appeal.

The evidence of record at the time of the April 1991 
determination included the service medical records; February 
1971 and March 1991 VA examination reports; VA and service 
department hospitalization and outpatient treatment records, 
dated from July 1957 to January 1980; private medical 
reports, dated from May 1977 to January 1991; transcripts of 
the veteran's testimony at hearing held in July 1978 before 
RO personnel and in April 1979 before Members of the Board; 
numerous lay statements, prepared by former service 
colleagues, a friend as well as a former employer; and 
statements and written argument submitted by the veteran and 
his representatives.

As noted by the Board in the May 1985 reconsideration 
decision, a physical examination at service entry was 
negative for any back pathology.  The Board further observed 
that the veteran was seen on numerous occasions during his 
period of active duty for treatment of back problems, 
including in April 1953 for complaints of back pain of six 
months duration.  In addition, although a service separation 
examination, conducted in March 1957, described his back as 
normal, at that time he reported both a history of having 
worn a back brace as well as complaints of back problems.  
The February 1971 VA examination report reflects that the 
physician diagnosed the veteran as having sacralization of 
L5, an increase in the downward tilt of the pelvis, and a 
narrowing of L5-S1.

Further, a VA hospitalization report, dated in July 1960, 
shows that the veteran was diagnosed as having rheumatoid 
arthritis of the sacroiliac joint, bilaterally.  In addition, 
in October 1970, an examiner at a service department medical 
facility diagnosed him as suffering from first-degree 
spondylolisthesis and bilateral spondylolysis.  The 
subsequent medical records reflect that he continued to 
report having back problems that had their onset during 
service and that he was diagnosed as having current low back 
disability, including lumbar disc disease and chronic low 
back pain.  Private medical reports prepared by Drs. Robert 
F. Moschell and Kenneth C. Gertsen, dated in 1977 and 1978, 
show that the veteran was diagnosed as having spondylolysis 
and spondylolisthesis and that the examiners essentially 
opined that the disabilities pre-existed service but were 
more likely than not aggravated as a consequence of the in-
service back trauma sustained due to a 1952 fall from a 
truck.

In addition, in the lay statements of his former service 
colleagues, it was reported that the veteran hurt his back 
due to a fall in 1952 and thereafter suffered from recurrent 
low back pain.  In the former employer's statement, he 
indicated that the veteran began working for him in June 1957 
and that the veteran informed him that he had been discharged 
the previous month and that he had low back pain whenever he 
looked in an upward position.

Further, during the July 1978 and April 1979 hearings, the 
veteran reported that he enlisted in the military when he was 
eighteen years of age, that he had never had back problems 
prior to service and that he had never been informed by a 
physician prior to service entry that he had a back 
condition.  He added that he had had chronic back problems 
since injuring his back as a result of a fall from a truck in 
1952, while serving in Korea.  The veteran further stated 
that, following the incident, he reported to sick call and 
received medical attention; he added that he subsequently 
wore an elastic or ace bandage during service to treat the 
condition.  The veteran also testified that he had not been 
employed in any positions that required heavy lifting since 
his discharge from active duty.  In addition, he reported 
that he had back problems at service separation.  The veteran 
also maintained that he had no pre-existing back disability 
and that his current back disability had its onset during 
active duty due to the in-service trauma.  He alternatively 
contended that, even assuming that he had a pre-existing or 
congenital back disorder, the condition was asymptomatic 
prior to the 1952 incident and had been chronic and recurrent 
since that time and thus service connection was warranted on 
an aggravation basis.

In January 1991, the veteran submitted a private report 
prepared by Dr. Carlos D. Zigel, dated that same month, which 
the RO apparently interpreted as an informal application to 
reopen his back disability claim.  In the report, Dr. Zigel 
noted the veteran's reported history of having sustained a 
back injury during service as a consequence of a 1952 fall.  
He also stated that the veteran complained of having chronic 
back problems since the in-service injury; the only pertinent 
diagnosis was chronic low back pain secondary to lumbar disc 
disease.  In addition, the veteran was afforded a VA 
examination in March 1991 in connection with his claim for an 
increased rating for his service-connected disabilities.  The 
examination report reflects that the veteran complained of 
having severe back pain; however, the report contains no 
pertinent clinical findings or diagnoses.

Finally, in several statements, as well as in written 
argument presented by his former representative and attorney, 
the veteran essentially echoed his earlier contentions.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1991 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1991).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), reviewing the history of 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims file since the April 1991 
includes private medical reports, dated in October and 
December 1999, as well as a January 2000 addendum to the 
latter report; the transcript of the veteran's hearing 
conducted before a hearing officer at the RO in March 2000; 
and statements and written argument submitted by the veteran 
and his representative.

The October 1999 report was prepared by Dr. G. Edward Reahl, 
Jr.  In his report, Dr. Reahl noted the veteran's apparent 
diagnoses of spondylolysis and spondylolisthesis, which he 
indicated pre-existed the veteran's reported in-service 1952 
back injury.  In addition, the examiner reported that he had 
reviewed the reports discussed above that were prepared by 
Drs. Kenneth Gertsen and Richard Moschell.  Further, he 
stated that, following his fall, the veteran's back symptoms 
increased and that he subsequently required surgical repair.  
Dr. Reahl opined that, had the veteran not sustained the 1952 
trauma to his back as a result of the in-service fall, he 
would not, "in all probability," have required surgery 
"through the normal degenerative process."  Dr. Reahl also 
commented that, as the veteran aged, there would have been a 
degenerative process independent of the in-service accident, 
but that the 1952 incident "could conceivably" have 
hastened the process.

At the outset of his December 1999 report, Dr. Ira D. Gelb 
discussed the veteran's pertinent medical history, including 
the 1952 in-service back trauma.  In addition, he reported 
the findings he obtained on clinical examination and 
following X-ray study.  Of particular significance, Dr. Gelb 
indicated that, as a direct result of the veteran's "well-
documented" in-service back injury, he developed back 
problems that subsequently required two surgeries.  In 
addition, he diagnosed him as having degenerative arthritis 
and post-surgical changes and reiterated that the disability 
had its onset during the veteran's period of active duty.  
Dr. Gelb also indicated that he had "very minimal 
spondylolisthesis," which he approximated represented ten 
percent of his overall disability; with regard to this 
diagnosis, he explained that it was a common finding and most 
often did not lead to chronic pain and "surely was not the 
cause of his pain after the accident in Korea."  Thereafter, 
in a January 2000 addendum to this report, Dr. Gelb indicated 
that, prior to drafting his December 1999 report, he had 
reviewed post-service medical records relating to the 
veteran's back disability.

During the March 2000 hearing, the veteran reiterated many of 
his prior contentions.  In addition, he cited to the reports 
prepared by Drs. Reahl and Gelb, emphasizing their joint 
impression that his back disability was related to his period 
of service.  In addition, in response to the hearing 
officer's inquiry, he stated that he was willing to report 
for a VA examination that would assess his current back 
condition and include an opinion with respect to its 
etiology.  Finally, while supporting the veteran's contention 
that his back disability was directly incurred during 
service, his representative also cited an opinion issued by 
the General Counsel of VA for the proposition that VA 
recognizes that service connection is available for 
hereditary disabilities.  See VAOPGCPREC 67-90, 55 Fed. Reg. 
45,711 (1990).

Further, the Board observes that in October 1999 written 
argument, the veteran's representative indicated that, in 
considering this claim, VA should associate with the claims 
folder pertinent medical evidence relating to the veteran's 
back disability from the Fort Howard and Loch Raven VA 
Medical Centers.

In his April 2000 decision, a copy of which was included as 
part of the Supplemental Statement of the Case (SSOC) issued 
later that same month, the hearing officer declined to reopen 
the claim, finding that the additional evidence was not new 
and material.  In doing so, he noted the opinions submitted 
by Drs. Reahl and Gelb and the veteran's testimony.  In 
reaching the determination, he reasoned that that the 
opinions' use of "cautious language," without supporting 
data or other rationale, rendered the opinions too 
speculative and thus insufficient to satisfy the veteran's 
burden of presenting a medical nexus between the claimed 
disability and service.  Similarly, because the physicians 
did not review the veteran's service medical records, "the 
opinions were uninformed and valueless on the issue of 
causation."  

Of particular significance are the medical reports prepared 
by Drs. Reahl and Gelb.  In these reports, each examiner 
opined that the veteran's current back disability was related 
to service; Dr. Reahl, on the basis that the veteran suffered 
from superimposed disability that had its onset during 
service; and Dr. Gelb, on the basis that his current back 
disability, degenerative arthritis, was directly incurred as 
a consequence of the in-service fall.  Moreover, Dr. Gelb 
specially opined that veteran's spondylolisthesis was not the 
source of his back impairment.  The above evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim, especially in 
light of the bases of the previous denials.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim for service connection for 
back disability is reopened.

In reaching this determination, the Board notes that where 
there is a split in medical authorities and additional 
medical opinions are involved, the Board must make a case-by-
case determination as to whether each opinion constitutes new 
and material evidence.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992); see also Elkins v. West, 12 Vet. App. 209, 
218 (1999) (en banc).  Indeed, in Paller, which was decided 
under the former, more restrictive standard set forth in 
Colvin, the United States Court of Veterans Appeals (now 
known as United States Court of Appeals for Veterans Claims) 
(Court) held that a medical opinion submitted by an appellant 
that independently came to the same conclusion as one that 
had been previously considered by the Board was found to be 
corroborative, rather than cumulative.  "[I]n a situation 
such as is presented here, where there is an apparent split 
in scientific opinion, corroboration is particularly 
important and cannot be rejected as merely cumulative."  Id.  
Here, the recently submitted physicians' opinions are 
consistent, in fact stronger, than the opinions offered in 
1977 and 1978 by Drs. Moschell and Gertsen in opining that 
there was a relationship between the veteran's current back 
disability and his period of service.  In any event, as in 
Paller, the Board finds that the new medical evidence is 
corroborative of prior medical evidence.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for back disability is 
reopened; the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for back disability must be remanded 
for additional development and adjudication.

As noted above, the veteran asserts two alternative theories 
of entitlement to service connection for back disability.  In 
doing so, he points out that no back disability was noted at 
service entry.  Pursuant to the first theory, he argues that 
his current back disability had its onset during his period 
of active duty a result of in-service trauma.  Under the 
second theory, the veteran maintains that even if he had a 
pre-existing condition, i.e., a congenital or developmental 
abnormality, it was asymptomatic at entry and was aggravated 
during service due to the in-service injury beyond the 
natural progress of the condition, i.e., he sustained 
superimposed injury that was incurred in service.

In this regard, the Board notes that service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111, 
1132.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9. 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992); see generally, Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  

Further, the Board notes that, since the preparation of the 
most recent rating decision, dated in April 2000, there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-2000 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, notwithstanding the hearing officer's comments, 
during the course of this appeal, the veteran has not been 
afforded a pertinent VA examination.  In light of the 
recently enacted law, the veteran's statements and the 
medical evidence of record, the Board concludes that this 
claim must be remanded to afford the veteran such an 
examination.  In the examination report, the examiner must 
offer an opinion, informed his or her review of the record, 
as to whether it is at least as likely as not that the 
veteran's back disability is related to disease or injury 
incurred during or aggravated by his military service. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A); see also Pond v. West, 12 Vet. App. 341, 
346 (1999).  Prior to scheduling such an examination, 
however, all outstanding treatment records must be associated 
with the claims folder.  These records include the 
outstanding records of the veteran's pertinent treatment at 
the Loch Raven and Fort Howard VA Medical Centers.  In fact, 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This must 
also specifically include any outstanding records of the 
veteran's treatment from Drs. Drs. Reahl and Gelb.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Further, the RO must 
obtain these treatment records because they may contain 
diagnostic impressions and other conclusions that might be 
determinative in the disposition of this claim.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any back problems from any 
facility or source identified by the 
veteran.  This must specifically include 
the veteran's treatment at the Loch Raven 
and Fort Howard VA Medical Centers as 
well as from private examiners Drs. Ira 
D. Gelb and G. Edward Reahl, Jr.  The aid 
of the veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any back disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to 

(a) whether it is at least as likely 
as not that the veteran's current 
back disability began in service, or 
is the result of disease or injury 
in service, and if not, 

(b) whether it is at least as likely 
as not that the disability increased 
in severity during service, and if 
so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

In offering these opinions, the examiner 
should comment on Dr. Reahl's October 
1999 report, Dr. Gelb's December 1999 
report and January 2000 addendum, as well 
as any other salient medical evidence 
associated with the claims folder while 
this case is in remand status.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



